Citation Nr: 0102882	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-09 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.

3.  Entitlement to a disability rating higher than 10 percent 
for a lumbar spine disability from August 10, 1991, to 
September 23, 1997, on appeal from the initial grant of 
service connection.

4.  Entitlement to a disability rating higher than 10 percent 
for a cervical spine disability from August 10, 1991, to 
September 23, 1997, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953, and from July 1984 to August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO assigned a disability rating of 50 percent 
for PTSD.  Also in the April 1998 decision, the RO assigned 
disability ratings for a lumbar spine disability of 
10 percent from August 10, 1991, and 60 percent from 
September 24, 1997, and disability ratings for a cervical 
spine disability of 10 percent from August 10, 1991, and 30 
percent from September 24, 1997.  This appeal also arises 
from a January 1999 rating decision, in which the RO denied 
service connection for tinnitus.


REMAND

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The Board finds that 
additional action is needed to assist the veteran in 
substantiating the claims presently before the Board on 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Tinnitus

In July 2000, the veteran had a video conference hearing, in 
which he presented testimony from the RO, and the undersigned 
Member of the Board heard his testimony from the Board's 
offices in Washington, D.C.  The veteran reported that his 
tinnitus had begun during his service in Korea, in the 1950s, 
when he was exposed to considerable noise from weapons during 
combat.  The veteran indicated that he reported the ringing 
in his ears to a military physician while he was in Korea.  
He indicated that he also had reported the ongoing ringing in 
his ears to other military, private, and VA physicians over 
the years.

In addition to the veteran's periods of active duty in the 
1950s, 80s, and 90s, the veteran also had inactive service in 
the United States Army Reserve in the 1950s, 60s, 70s, and 
80s.  The veteran's claims file contains a small number of 
service medical records; it does not appear that records from 
the majority of his service are present.  The veteran's 
complete service medical records from active and inactive 
service should be obtained and associated with the claims 
file.  The veteran should also be asked to identify the 
physicians and medical facilities, other than military and VA 
physicians and facilities, where he has been seen since his 
service in Korea.  The RO should obtain treatment records 
from the physicians and facilities that the veteran has 
identified.

PTSD

The most recent VA psychiatric examination of the veteran was 
performed in September 1998.  The veteran's representative 
has pointed out that the veteran's claims file was not 
available for review by the examining psychiatrist.  On 
remand, the veteran should receive a new VA psychiatric 
examination, with review of his claims file, to determine the 
current manifestations of his PTSD.  The examiner should be 
asked to provide a Global Assessment of Functioning (GAF) 
score.

Lumbar Spine and Cervical Spine

In its April 1998 decision, the RO established service 
connection for disabilities of the veteran's lumbar spine and 
cervical spine.  In that decision, the RO assigned disability 
ratings for the lumbar spine disability of 10 percent from 
August 10, 1991, and 60 percent from September 24, 1997, and 
disability ratings for the cervical spine disability of 
10 percent from August 10, 1991, and 30 percent from 
September 24, 1997.  The veteran appealed, indicating that 
the higher ratings assigned should have been made effective 
from an earlier date.  In its January 7, 1999 rating 
decision, the RO phrased the issues with respect to the 
veteran's lumbar and cervical spine claims as entitlement to 
an earlier effective date for increased evaluations.  On 
January 20, 1999, The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that, where the issue involves an appeal which has been 
developed from the initial rating assigned following a grant 
of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, in the April 1998 
rating decision, the RO did assign separate, staged ratings 
for different time periods.  As the veteran has asserted that 
the 60 percent and 30 percent ratings should be effective 
from an earlier date, he is, in effect, appealing the 10 
percent ratings that the RO initially assigned.

Evidence regarding the manifestations of the veteran's lumbar 
and cervical spine disabilities in 1991 through 1997 is 
relevant to the claims currently on appeal.  In his July 2000 
video conference hearing before the undersigned Member of the 
Board, the veteran indicated that he had received some 
private treatment for his spine disorders in the years 
following his separation from service in 1991.  As the 
records of the veteran's private post-service medical 
treatment are to be sought under this remand, the RO should 
reconsider the veteran's lumbar and cervical spine evaluation 
claims after those records are obtained.


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the complete 
service medical records from all of the 
veteran's periods of active and inactive 
service.

2.  The RO should ask the veteran to 
identify the physicians and medical 
facilities, other than military and VA 
physicians and facilities, from whom he 
has received medical treatment since his 
service in Korea.

3.  The RO should obtain complete 
treatment records from the non-VA and 
non-military physicians and facilities 
that the veteran identifies.

4.  The RO should schedule the veteran 
for a new VA psychiatric examination to 
determine the current manifestations of 
his PTSD.  The veteran's claims file 
should be reviewed by the examining 
psychiatrist prior to the examination.  
The examiner should be asked to provide a 
Global Assessment of Functioning (GAF) 
score.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




